 
Exhibit 10.3


EMPLOYMENT AGREEMENT 
dated as of July 3, 2006 (this “Agreement”), by and
between MID-MAINE COMMUNICATIONS, INC. , a
Delaware corporation (the “Company”) and NICHOLAS
A. WINCHESTER (the ‘Employee”).


WHEREAS, the Company is a wholly-owned subsidiary of Otelco Inc. (“Otelco”).


WHEREAS, the Company and the Employee desire to enter into this Agreement.


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


Section 1. Effective Date.


This Agreement shall become effective on the date first written above (the
“Effective Date”).
 
Section 2. Employment Period.


Subject to Section 4, the Company hereby agrees to employ the Employee, and the
Employee hereby agrees to be employed by the Company, in accordance with the
terms and provisions of this Agreement, for the period from the Effective Date
through the Termination Date (the “Employment Period”).


Section 3. Terms of Employment.


(a) Duties and Position. During the Employment Period, the Employee shall serve
as President of the Company and certain of its subsidiaries (collectively, the
“Company Entities”). The Employee shall have such powers and duties as may from
time to time be prescribed by the Chief Executive Officer of Otelco or its Board
of Directors (the “Board”).


(b) Full Time. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Employee is entitled, the Employee agrees
to devote his full business time and efforts, to the best of his ability,
experience and talent, to the business and affairs of the Company Entities.
During the Employment Period, it shall not be a violation of this Agreement for
the Employee to serve on corporate, civic or charitable boards or committees or
manage personal investments (including serving as a member of boards of
directors or similar bodies of entities not engaged in competition with the
Company Entities (as determined by the Board in its reasonable discretion)), in
each case, so long as such activities do not interfere with the performance of
the Employee’s responsibilities as an employee of the Company Entities in
accordance with this Agreement.


--------------------------------------------------------------------------------



(c) Compensation.


(i) Base Salary. During the Employment Period, the Employee shall receive an
annual base salary of $140,000 which Annual Base Salary shall be subject to
annual increase by an amount equal to at least the increase in the cost of
living, if any, between the date of the immediately preceding increase and the
date of each such adjustment, based upon the Consumer Price Index for Urban
Consumers, or if that index is discontinued, a similar index prepared by a
department or agency of the United States government (as so adjusted, the
“Annual Base Salary”). The Annual Base Salary shall be paid in accordance with
the customary payroll practices of the Company, subject to withholding and other
payroll taxes.


(ii) Bonus. For each fiscal year during the Employment Period, the Employee will
be entitled to receive a bonus (the “Bonus”) of up to 25% of the Annual Base
Salary. The Bonus shall be based upon Otelco or the Company achieving operating
and/or financial goals to be established by the Board or any duly appointed
committee thereof in good faith, in its sole discretion; provided, however that
the Bonus for fiscal year 2006 shall be based solely upon operating and/or
financial goals of the Company and not Otelco.


(iii) Benefits. During the Employment Period, the Employee shall be entitled to
participate in all incentive (including any long term incentive plan), savings
and retirement plans, practices, policies and programs applicable generally to
other employees of the Company Entities and shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company Entities to the extent applicable
generally to other employees of the Company Entities. In addition, the Employee
will be entitled to coverage under any directors’ and officers’ liability
insurance maintained by the Company.


(iv) Automobile. During the Employment Period, the Company shall provide the
Employee with the use of a Company automobile (or, at the Company’s option,
shall lease an automobile for the Employee’s use) and shall reimburse the
Employee for all reasonable expenses incurred by the Employee in connection with
the use and maintenance of such automobile.


(v) Expenses. The Employee shall be entitled to receive reimbursement for all
reasonable expenses incurred by the Employee during the Employment Period in
connection with the performance of his duties hereunder, in accordance with the
policies, practices and procedures of the Company as in effect from time to
time.


(vi) Vacation and Holidays. During the Employment Period, the Employee shall
participate in the Company’s “accumulated hours” paid time off plan at the 10%
level, which shall entitle Employee to approximately 5 weeks paid time off per
year in accordance with the policies of the Company applicable to other
employees of the Company generally.


Section 4. Termination of Employment.


(a) Death or Disability. The Employee’s employment shall terminate automatically
upon the Employee’s death or Disability. For purposes of this Agreement,
“Disability” shall mean the Employee’s inability to perform his duties and
obligations hereunder for any 90 days during a period of 180 consecutive days
due to mental or physical incapacity as determined by a physician selected by
the Company or its insurers.


--------------------------------------------------------------------------------



(b) Termination by the Employee. The Employee may terminate his employment with
the Company Entities at any time, without prior notice.


(c) Termination by the Company. The Company may terminate the Employee’s
employment with the Company or any Company Entity at any time, with or without
Cause and without prior notice. “Cause” will mean that any of the following will
have occurred: (i) the Employee has been convicted of a felony, stolen funds or
otherwise engaged in fraudulent conduct, (ii) the Employee has engaged in
willful misconduct or has been grossly negligent, in each case, which has been
materially injurious to the Company, (iii) the Employee has failed or refused to
comply with directions of the Board that are reasonably consistent with the
Employee’s current position, or (iv) the Employee has breached the terms of this
Agreement. “Without Cause” shall mean a termination by the Company of the
Employee’s employment during the Employment Period for any reason other than a
termination based upon Cause, death or Disability.


    Section 5. Obligations of the Company upon Termination.


(a) Without Cause. If, during the Employment Period, the Company shall terminate
the Employee’s employment Without Cause, then the Company will provide the
Employee with the following severance payments and/or benefits:


(i) The Company shall pay to the Employee a lump sum in the amount of the
Employee’s accrued but unpaid Annual Base Salary through the Termination Date
(“Accrued Obligations”);


(ii) The Employee, if applicable, and members of his family shall be entitled to
continue their participation in the Company Entities’ welfare and benefit plans
(the “Benefits”) until the Termination Date;


(iii) The Company shall pay to the Employee a lump sum in the amount of 1/2 of
his Annual Base Salary; and


(iv) The Company shall pay to the Employee a lump sum amount equal to the Bonus
the Employee would have received had he remained employed by the Company through
the end of the fiscal year in which the termination occurred, pro rated for the
number of days Employee was employed by the Company during such fiscal year, to
be paid at the same time that similar bonuses are paid to the Company’s other
employees.


(b) Cause; by the Employee; Death or Disability. If the Employee’s employment
shall be terminated by the Company for Cause, by the Employee for any reason, or
due to death or Disability, then the Company shall have no further payment
obligations to the Employee (or his heirs or legal representatives) other than
for (i) payment of Accrued Obligations and (ii) the continuance of Benefits
through the Termination Date.


--------------------------------------------------------------------------------



(c) Condition: Remedies. The Employee acknowledges and agrees that, (a) the
Company’s obligations to make payments under Section 5(a) will be conditioned on
the Employee executing and delivering a customary general release in form and
substance reasonably satisfactory to the Company.


Section 6. Nondisclosure and Nonuse of Confidential Information.


(a) The Employee shall not disclose or use at any time, either during the
Employment Period or thereafter, any Confidential Information (as hereinafter
defined) of which the Employee is or becomes aware as a consequence of or in
connection with his employment with a Company, whether or not such information
is developed by him, except (i) to the extent that such disclosure or use is in
furtherance of the Employee’s performance in good faith of his duties as
President of the Company Entities or (ii) to the extent required by law or legal
process; provided that (A) the Employee agrees to provide the Company with
prompt written notice of any such law or legal process and to assist the
Company, at the Company’s expense, in asserting any legal challenges to or
appeals of such law or legal process that the Company in its sole discretion
pursues, and (B) in complying with any such law or legal process, the Employee
shall limit his disclosure only to the Confidential Information that is
expressly required to be disclosed by such law or legal process. The Employee
will take all commercially reasonable steps to safeguard Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Employee shall deliver to the Company at the termination of the
Employment Period, or at any time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes and software and other documents and
data (and copies thereof) relating to the Confidential Information or the Work
Product of the Company Entities which the Employee may then possess or have
under his control.


(b) The Employee agrees that all Work Product belongs in all instances to the
Company Entities. The Employee will promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm the Company Entities’
ownership of the Work Product (including, without limitation, the execution and
delivery of assignments, consents, powers of attorney and other instruments) and
to provide reasonable assistance to the Company Entities (whether during or
after the Employment Period), at the Company’s sole expense, in connection with
the prosecution of any applications for patents, trademarks, trade names,
service marks or reissues thereof or in the prosecution or defense of
interferences relating to any Work Product. The Employee recognizes and agrees
that the Work Product, to the extent copyrightable, constitutes works for hire
under the copyright laws of the United States.


(c) “Confidential Information” means information that is not generally known to
the public and that is used, developed or obtained by the Company Entities in
connection with its business, including, but not limited to, information,
observations and data obtained by the Employee while employed by the Company or
any predecessors thereof (including those obtained prior to the date of this
Agreement) concerning (i) the business or affairs of Otelco and its Affiliates
(including the Company Entities) and (ii) products, services, fees, costs,
pricing structures, analyses, drawings, photographs and reports, computer
software (including operating systems, applications and program listings), data
bases, accounting and business methods, inventions, devices, new developments,
methods and processes (whether patentable or unpatentable and whether or not
reduced to practice), customers and clients and customer and client lists, all
technology and trade secrets, and all similar and related information in
whatever form. Confidential Information will not include any information that
(A) is or becomes generally available to the public other than through
disclosure by the Employee in violation of this Section 6, (B) was provided to
the Employee prior to the date hereof a nonconfidential basis from a Person who
was not otherwise bound by a confidentiality agreement or duty with Otelco or an
Affiliate thereof (including the Company Entities), or (C) becomes available to
the Employee on a nonconfidential basis from a Person who is not otherwise bound
by a confidentiality agreement or duty with Otelco or its Affiliates (including
the Company Entities) or is not otherwise prohibited from transmitting the
information to the Employee.


--------------------------------------------------------------------------------



(d) “Work Product” means all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service, marks, trademarks, trade names, trade dress, logos
and all similar or related information (whether patentable or unpatentable)
which relates to Otelco’s or the Company’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by the Employee (whether or not during usual
business hours and whether or not alone or in conjunction with any other person)
during the Employment Period together with all patent applications, letters
patent, trademark, trade name and service mark applications or registrations,
copyrights and reissues thereof that may be granted for or upon any of the
foregoing.


Section 7. Non-Compete and Non-Solicit.


(a) The Employee acknowledges that, in the course of his employment with the
Company Entities, he has become familiar, or will become familiar, with Otelco’s
and its Affiliates’(including the Company Entities) trade secrets and with other
confidential information concerning Otelco and its Affiliates (including the
Company Entities) and that his services have been and will be of special, unique
and extraordinary value to Otelco and its Affiliates (including the Company
Entities). Therefore, the Employee agrees that, during the Employment Period and
for 6 months thereafter (the “Restricted Period”), he shall not directly or
indirectly (i) engage, within the Restricted Territory, in any telephone or
communications business, including, but not limited to, incumbent local exchange
carrier, competitive local exchange carrier, long distance telephone business,
cable television, Internet access, or other business that Otelco or any of its
Affiliates (including the Company Entities) is engaged in during the Employee’s
employment by the Company (the “Company Business”), (ii) compete or participate
as agent, employee, consultant, advisor, representative or otherwise in any
enterprise engaged in a business which has any operations engaged in the Company
Business within the Restricted Territory; or (iii) compete or participate as a
stockholder, partner, member or joint venturer, or have any direct or indirect
financial interest, in any enterprise which has any material operations engaged
in the Company Business within the Restricted Territory; provided, however, that
nothing contained herein will prohibit the Employee from (A) owning, operating
or managing any business, or acting upon any business opportunity, after
obtaining approval of a majority of the Board; or (B) owning no more than five
percent (5%) of the equity of any publicly traded entity with respect to which
the Employee does not serve as an officer, director, employee, consultant or in
any other capacity other than as an investor. The term "Restricted Territory"
means all states within the United States in which Otelco or any of its
Affiliates (including the Company Entities) conducts or is pursuing or analyzing
plans to conduct Company Business as of the Termination Date.


--------------------------------------------------------------------------------



(b) As a means reasonably designed to protect Confidential Information, the
Employee agrees that, during the period commencing on the Effective Date and
ending on the expiration of the Restricted Period, he will not (i) solicit or
make any other contact with, directly or indirectly, any customer of Otelco or
any of its Affiliates (including the Company Entities) as of the date that the
Employee ceases to be employed by the Company with respect to the provision of
any service to any such customer that is the same or substantially similar to
any service provided to such customer by the Otelco or its Affiliates (including
the Company Entities) or (ii) solicit or make any other contact with, directly
or indirectly, any employee of Otelco or any of its Affiliates (including the
Company Entities) on the date that the Employee ceases to be employed by the
Company (or any person who was employed by Otelco or any of its Affiliates
(including the Company Entities) at any time during the three-month period prior
to the Termination Date) with respect to any employment, services or other
business relationship.


Section 8. Remedies.


The Employee acknowledges that irreparable damage would occur in the event of a
breach of the provisions of Section 6 or Section 7 by the Employee. It is
accordingly agreed that, in addition to any other remedy to which its is
entitled at law or in equity, the Company will be entitled to an injunction or
injunctions to prevent breaches of such sections of this Agreement and to
enforce specifically the terms and provisions of such sections.


Section 9. Definitions.


“Accrued Obligations” has the meaning set forth in Section 5(a)(i).


“Affiliate” means, with respect to any Person, any other Person that is
controlled by, controlling or under common control with, such Person.
Notwithstanding anything to the contrary contained herein, with respect to
Otelco, the term “Affiliate” will include, without limitation, each Person with
an ownership interest in Otelco (and each member, stockholder or partner of each
such Person), and each Person in which any stockholder of Otelco (and member,
stockholder, or partner of each such Person) holds or has the right to acquire,
collectively, more that 10% of its voting equity interests.


“Agreement” has the meaning set forth in the Caption.


“Annual Base Salary” has the meaning set forth in Section 3(c)(i).


“Benefits” has the meaning set forth in Section 5(a)(ii).
 
“Board” has the meaning set forth in Section 3(a).


“Bonus” has the meaning set forth in Section 3(c)(ii).


“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which banks are required to be closed in New York, New York.


“Cause” has the meaning set forth in Section 4(c).


--------------------------------------------------------------------------------



“Company” has the meaning set forth in the Caption.


“Company Business” has the meaning set forth in Section 7(a).


“Company Entities” have the meaning set forth in Section 3(a).


“Confidential Information” has the meaning set forth in Section 6(c).
 
“Disability” has the meaning set forth in Section 4(a).


“Effective Date” has the meaning set forth in Section 1.


“Employment Period” has the meaning set forth in Section 2.


“Employee” has the meaning set forth in the Caption.


“Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.


“Restricted Period” has the meaning set forth in Section 7(a).


“Restricted Territory” has the meaning set forth in Section 7(a).


“Termination Date” means the effective date of the termination of the Employee’s
employment with the Company, for any reason, by any party, or by death or
Disability.


“Without Cause” has the meaning set forth in Section 4(c).


“Work Product” has the meaning set forth in Section 6(d).


Section 10. General Provisions.


(a) Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.


(b) Entire Agreement. This Agreement embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter
hereof. This Agreement supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.


--------------------------------------------------------------------------------



(c) Survival. Notwithstanding anything to the contrary contained herein, the
provisions of Section 6, Section 7 and Section 8 shall survive the termination
of this Agreement.


(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.


(e) Successors and Assigns; Beneficiaries. This Agreement is personal to the
Employee and without the prior written consent of the Company shall not be
assignable by the Employee other than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Employee’s heirs and legal representatives and the successors and assigns of
the Company. The Company reserves the right to assign this Agreement in whole or
in part to any of its Affiliates and upon any such assignment, the term
“Company” will be deemed to be such Affiliate


(f) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.


(g) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF.


(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Employee and the Company and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.


(i) Notices. All notices, requests, demands, claims, consents and other
communications which are required or otherwise delivered hereunder shall be in
writing and shall be deemed to have been duly given if (i) personally delivered
or transmitted by electronic mail, (ii) sent by nationally recognized overnight
courier, (iii) mailed by registered or certified mail with postage prepaid,
return receipt requested, or (iv) transmitted by facsimile (with a copy of such
transmission concurrently transmitted by registered or certified mail with
postage prepaid, return receipt requested), to the parties hereto at the
following addresses (or at such other address for a party as shall be specified
by like notice):


--------------------------------------------------------------------------------



(j) If to the Board or the Company, to:


c/o Otelco Inc.
505 Third Avenue East
Oneonta, Alabama 35121
Attention: Michael Weaver
Telephone No.: (205) 625-3596
Facsimile No.: (205) 625-3528


with a copy to:


Dorsey & Whitney LLP
250 Park Avenue
New York, New York 10177
Attention: Steven Khadavi, Esq.
Telephone No.: (212) 415-9376
Facsimile No.: (212) 953-7201


(b) if to the Employee to:


Nicholas A. Winchester
43 Emerald Drive
Hampden, Maine 04444
Telephone No.: (207) 862-6450
Facsimile No.: (207) 433-0218


or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith. Any such notice or communication shall be deemed to have been received
(i) when delivered, if personally delivered or transmitted by electronic mail,
with receipt acknowledgment by the recipient by return electronic mail, (ii)
when sent, if sent by facsimile on a Business Day during normal business hours
(or, if not sent on a Business Day during normal business hours, on the next
Business Day after the date sent by facsimile), (iii) on the next Business Day
after dispatch, if sent by nationally recognized, overnight courier guaranteeing
next Business Day delivery, and (iv) on the 5th Business Day following the date
on which the piece of mail containing such communication is posted, if sent by
mail.


(k) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.


(l) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.


--------------------------------------------------------------------------------



(m) Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.
 
[signature page follows]
 

--------------------------------------------------------------------------------



  IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 

        MID-MAINE COMMUNICATIONS, INC.  
   
   
    By:  
/s/ Curtis L. Garner, Jr.
 

--------------------------------------------------------------------------------

Name: Curtis L. Garner, Jr.
Title: Vice President

 

       
EMPLOYEE 
 
   
   
    By:  
/s/ Nicholas A. Winchester
 

--------------------------------------------------------------------------------

NICHOLAS A. WINCHESTER  


--------------------------------------------------------------------------------








